Examiner’s Amendment
	In the examiner’s amendment to claim 1 presented in the Notice of Allowance dated 5/18/2022, the examiner inadvertently left out some text that describes the chemical structures. The amendment to claim 1 is hereby corrected as follows:
	In claim 1, the claim-ending period is replaced by a semicolon followed by the following: “and wherein the functional group crosslinkable by heat or light is any one of the following structures:

    PNG
    media_image1.png
    557
    823
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    281
    823
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    168
    763
    media_image3.png
    Greyscale
,
in the structures,
	T1 is hydrogen; or a substituted or unsubstituted alkyl group having 1 to 6 carbon atoms; and
	T2 to T4 are the same as or different from each other, and each independently a substituted or unsubstituted alkyl group having 1 to 6 carbon atoms.”

/VU A NGUYEN/Primary Examiner, Art Unit 1762